Title: The American Commissioners to Jonathan Williams, Jr., 28 August 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Williams, Jonathan Jr.


Sir
Paris Augt. 28 1777
Having obtained permission for the Dolphin to sail for america on condition of her not Cruising in these sea’s nor returning again to the Ports of France you will equip her for sailing with all the Expedition Possible. We have agreed to appoint Capt. Brown to the Command of her, if agreable to him, let him take the Charge of her and put her in a proper State to perform the Voyage. We shall put as many heavy goods on board as she will carry without damage to her sailing: We say we have obtained permission, being assured orders to that effect are gone from the Minister, but should they not be arrived inform us by the return of the Post and at the same time say how early the Dolphin may be ready for Sea. We are &c.
Jonathan Williams Esq.
